Judgment of the Supreme Court, New York County (Berman, J.), rendered February 16, 1983, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of from 15 years to life imprisonment, is unanimously modified, on the law and facts, to reduce defendant’s conviction from murder in the second degree to manslaughter in the first degree, vacate the sentence, remand for resentencing, and otherwise affirmed.
A review of the record shows that the People failed to prove beyond a reasonable doubt any intent by defendant “to cause the *623death” of the victim, Crawford Anderson (see, Penal Law § 125.25 [1]). Defendant stabbed Anderson while in the midst of a close physical confrontation which Anderson actively advanced. Although the People did disprove defendant’s justification defense beyond a reasonable doubt, there was no similar showing with regard to his intent to kill as opposed to an intent to seriously injure (see, Penal Law § 125.20 [1]). Since the facts support the latter but not the former intent, we modify to reduce the conviction to one for manslaughter in the first degree and remand for resentencing. Concur — Sandler, J. P., Sullivan, Asch and Bloom, JJ.